DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 5/28/2020.  Claims 1-20 have been examined.  This action is Non-Final.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are directed to an abstract idea without integrating into a practical application nor being significantly more. 

Claims 1, 8, and 12 recites the limitation, “comparing… the hash value with a predetermined hash value, and determining if non-compliant or compliant”, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic components.  That is other than, processing circuit of said device, server, and configuration compliance evaluator, the claim elements precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping 
Regarding claims 2-7, 9-11, and 13-20; Claims 2-7, 9-11 and 13-20 are also rejected under 35 USC 101 as being directed to non-statutory subject matter for the same reasons addressed above.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 12-20 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 “a configuration compliance evaluator compared received hash value” recited in claim 12; “a configuration compliance evaluator... determine and compare; recited in claim 13; “configuration compliance evaluator... generate a logic low signal.. update, and compare” recited in claim 14; “configuration compliance evaluator… generate” recited in claim 15.    Claims 16-20 invoke 112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they depend from claim 12 that invokes 112 (f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-8, 10, 12, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (2007/0250627) in view of Doane (9,300,643).

As per claim 1, a method for verifying security compliance of one or more devices on a network, said method comprising (May: para. 0009, verifying security compliance of a client computer (i.e. device)):
generating, a hash value for configuration data of the device, by a processing
circuit of said device (May: para. 0115, generating, a hash value for configuration codes (i.e. configuration data) of the client computer), by a microprocessor (i.e. processing circuit) of client computer);
receiving, by a server, the generated hash value from the processing circuit (May: para. 0043, 0045, the processor circuit/microprocessor of the client computer transmits the generated hash value, and gateway node (i.e. server), receives the generated hash value from the processor circuit/microprocessor (i.e. processing circuit)).
May does not explicitly disclose comparing, by the server, the hash value received with a pre-determined hash value for said configuration data of said device, wherein said device is determined as security non-compliant when the received hash value is equal to the pre-
However, in analogous art of Doane discloses comparing, by the server, the hash value received with a pre-determined hash value for said configuration data of said device (Doane: col. 6, lines 62-66, col. 7, lines 3-7, and See Fig. 3; comparing, by the credential verification servers (i.e. server), the hash value received with a stored hash (i.e. pre-determined hash value) for said authentication credential (i.e. configuration data) of said client)), wherein said device is determined as security non-compliant when the received hash value is equal to the pre-determined hash value, and said device is determined as security compliant when the received hash value is different than the pre-determined hash value (Doane: See Fig. 3, #308, #310, col. 19, lines 38-50, client device is determined to not be in compliance when the received hash is matched to the pre-determined hash value, if the device is determine as compliant when the received hash value is not matched with the pre-determined hash value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing, by the server, the hash value received with a pre-determined hash value for said configuration data of said device, wherein said device is determined as security non-compliant when the received hash value is equal to the pre-determined hash value, and said device is determined as security compliant when the received hash value is different than the pre-determined hash value of Doane with method of May’s processing circuit, the motivation is that this a security measure that insures the uniqueness of the authentication credentials that meet the guidelines and/or best practices in selecting secure authentication credentials (Doane: col. 5, lines 50-55).
As per claim 2, May and Doane discloses the method of claim 1.  May further discloses wherein generating the hash value further comprises (May: para. 0115, generating, a hash value for configuration codes (i.e. configuration data) of the client computer), by a microprocessor (i.e. processing circuit) of client computer):
analyzing, the configuration data by employing hash function (May: para. 0115, analyzing (i.e. reading) the configuration codes (i.e. configuration data) to generate the hash value by applying a hash function); and
determining, the hash value based on the analysis of the configuration data (May: para. 0115, determining the hash value based on analysis of the configuration codes, the hash value is determined (i.e. checked)).

As per claim 3, May and Doane discloses the method of claim 1.
The combination of May and Doane further discloses wherein comparing the hash values further comprises device (Doane: col. 6, lines 62-66, col. 7, lines 3-7, and See Fig. 3; comparing, by the credential verification servers (i.e. server), the hash value received with a stored hash (i.e. pre-determined hash value) for said authentication credential (i.e. configuration data) of said client)):
determining, the configuration data for which the hash value is received (Doane: col. 10, lines 39-55, determining, the authentication credentials (i.e. configuration data) for which the hash value (i.e. one-way hash) is received);
extracting, the pre-determined hash value corresponding to the determined configuration data of said device from a repository, wherein said repository is configured to store pre-determined hash values corresponding to multiple configuration data for each device on said network (Doane: col. 12, lines 46-60, 65-67, col. 13, lines 1-4, 8-14, and col. 18, lines 13-25, extracting the stored hash value (i.e. one-way hash) corresponding to the determined authentication credentials (i.e. configuration data) of the client stored in the credential database (i.e. repository), the repository stores a collection of hash values corresponding to multiple authentication credentials); and
utilizing, the pre-determined hash value extracted from the repository for comparison with the hash value (Doane: col. 18, lines 17-25, utilizing the stored hash value extracted from the credential database for comparison with the received hash value) received from the processing circuit (May: 0043, 0045, the processor circuit/microprocessor).
Same Motivation as claim 1 above.

As per claim 5, May and Doane discloses the method of claim 1.
Doane further discloses wherein said configuration data is a password, the generated hash
value is a present password and the pre-determined hash value is a default password (Doane: col. 9, lines 26-27, col. 12, lines 16-30, configuration data (i.e. password), the generated hash value is a received password, and the pre-determined hash value (i.e. stored) is a default password).
	Same Motivation as claim 1 above.

As per claim 6, May and Doane discloses the method of claim 1.
May further discloses transmitting, the generated hash value towards the server as a message, wherein said generated hash value is part of said message (May: para. 0066, 0074, transmitting, the generated hash value towards the gateway node (i.e. server) as a message, the transmission is a message the Examiner asserts and the generated hash value is part of the transmission).

As per claim 7, May and Doane discloses the method of claim 1.  Doane further discloses  wherein said configuration data comprises at least one of port data, status of Secure Socket Shell (SSH), status of Telnet, password, and firmware version (Doane: para. 0066, 0074, password, only one is required according to the claim “at least one”).
Same Motivation as claim 1 above.

As per claim 8, May discloses a method for verifying security compliance of a device on a network, the method comprising:
determining, by a processing circuit (May: para. 0115, determining (i.e. reading) by the microprocessor (i.e. processing circuit));
generating, by the processing circuit, a hash value (May: para. 0115, generating, a hash value for configuration codes (i.e. configuration data) of the client computer), by a microprocessor (i.e. processing circuit) of client computer).
May does not explicitly disclose receiving, by a configuration compliance evaluator, the generated hash value from the processing circuit; and comparing, by the configuration compliance evaluator, the hash value received from the processing circuit with a pre-determined hash value for default authentication credentials of said device, wherein said device is determined as security non-compliant when the received hash value is equal to the pre-determined hash value, and said device is determined as security compliant when the received hash value is different than the pre-determined hash value.
Doane discloses receiving, by a configuration compliance evaluator, the generated hash value; and comparing, by the configuration compliance evaluator, the hash value received from with a pre-determined hash value for default authentication credentials of said device (Doane: col. 12, lines 65-67, col. 13, lines 1-4, receiving, by a credential verification module (i.e. configuration compliance evaluator), the generated hash value and comparing, the credential verification module, the hash value received with a stored hash value for the stored (i.e. default) authentication credentials of the device), wherein said device is determined as security non-compliant when the received hash value is equal to the pre-determined hash value, and said device is determined as security compliant when the received hash value is different than the pre-determined hash value (Doane: See Fig. 3, #308, #310, col. 19, lines 38-50, client device is determined to not be in compliance when the received hash is matched to the pre-determined hash value, if the device is determine as compliant when the received hash value is not matched with the pre-determined hash value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing, by the server, the hash value received with a pre-determined hash value for said configuration data of said device, wherein said device is determined as security non-compliant when the received hash value is equal to the pre-determined hash value, and said device is determined as security compliant when the received hash value is different than the pre-determined hash value of Doane with method of May’s processing circuit, the motivation is that this a security measure that insures the uniqueness of the authentication credentials that meet the guidelines and/or best practices in selecting secure authentication credentials (Doane: col. 5, lines 50-55).

As per claim 10, May and Doane disclose the method of claim 8.
The combination of Doane further discloses extracting, by the configuration compliance evaluator, the pre-determined hash value for said device from a repository (Doane: col. 18, lines 8-22, credential verification module (i.e. confirmation compliance evaluator) the stored hash value (i.e. predetermined hash value) for said device from credential database (i.e. repository)), (Doane: col. 18, lines 8-22, repository is configured to store hash values (i.e. pre-determined hash values), it is stored in credential database); and utilizing, by the configuration compliance evaluator, the pre-determined hash value extracted from the repository for comparison with the hash value (Doane: col. 18, lines 8-22, utilizing, by the credential verification module (i.e. confirmation compliance evaluator) received from the processing circuit (May: 0043, 0045, the processor circuit/microprocessor) .
Same Motivation as claim 8 above.

As per claim 12, May discloses a system for verifying security compliance of a device on a network, said system comprising (May: para. 0009, verifying security compliance of a client computer (i.e. device)): 
a processing circuit configured to analyze at least one configuration data of said device by employing hash function (May: para. 0115, analyzing (i.e. reading) the configuration codes (i.e. configuration data) to generate the hash value by applying a hash function), and further configured to determine a hash value for said analyzed configuration data (May: para. 0115, determining the hash value based on analysis of the configuration codes, the hash value is determined (i.e. checked)).
May does not explicitly disclose a server configured to receive the hash value, said server comprising: 
a repository configured to store a pre-determined hash value for the one or more configuration data of said device; and 
a configuration compliance evaluator configured to compare the received hash value with the pre-determined hash value, wherein said device is determined as security non-compliant 
However, in analogous art of Doane discloses a server configured to receive the hash value, said server comprising: 
a repository configured to store a pre-determined hash value for the one or more configuration data of said device (Doane: col. 18, lines 8-22, repository is configured to store hash values (i.e. pre-determined hash values), it is stored in credential database); and 
a configuration compliance evaluator configured to compare the received hash value with the pre-determined hash value (Doane: col. 18, lines 8-22, utilizing, by the credential verification module (i.e. confirmation compliance evaluator), wherein said device is determined as security non-compliant when the received hash value is equal to the pre-determined hash value, and said device is determined as security compliant when the received hash value is different than the pre-determined hash value (Doane: See Fig. 3, #308, #310, col. 19, lines 38-50, client device is determined to not be in compliance when the received hash is matched to the pre-determined hash value, if the device is determine as compliant when the received hash value is not matched with the pre-determined hash value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a server configured to receive the hash value, said server a repository configured to store a pre-determined hash value for the one or more configuration data of said device; and a configuration compliance evaluator configured to compare the received hash value with the pre-determined hash value, wherein said device is determined as security non-compliant when the received hash value is equal to the pre-determined hash value, (Doane: col. 5, lines 50-55).

As per claim 16, May and Doane discloses the system of claim 12.
Doane further discloses wherein said configuration data comprises a password (Doane: col. 9, lines 26-28). 
Same Motivation as claim 12.       
	As per claim 19, May and Doane discloses the system of claim 12.
May further discloses wherein said processing circuit comprises: a memory configured to store the hash function (May: para. 0067, processing circuit (i.e. microprocessor/processor circuit) memory (i.e. computer readable medium) to store the hash function); and a processor configured to: analyze the configuration data by employing said hash function (May: para. 0115, analyzing (i.e. reading) the configuration codes (i.e. configuration data) to generate the hash value by applying a hash function); and determine said hash value for the analyzed configuration data (May: para. 0115, determining the hash value based on analysis of the configuration codes, the hash value is determined (i.e. checked)). 
             As per claim 20, May and Doane discloses the system of claim 12.
May further discloses wherein said server shares a same or different network with the device being verified for security compliance (May: para. 0025, 0074, server (i.e. gateway node) shares a different network (i.e. second network) with device being verified for security compliance).

Claims 4, 9, 11, and 13-15, are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (2007/0250627) in view of Doane (9,300,643), and further in view of Hong et al. (2015/0254458).

As per claim 4, May and Doane discloses the method of claim 1.
May and Doane does not explicitly disclose further comprises: generating, a logic high signal when the received hash value is equal to the pre- determined hash value indicating security non-compliance of said device; and reporting, security non-compliance of the device upon generation of the logic high signal.
However, in analogous art of Hong discloses generating, a logic high signal when the received hash value is equal to the pre- determined hash value indicating security non-compliance of said device; and reporting, security non-compliance of the device upon generation of the logic high signal (Hong: para. 0105-0106, generating, a logic high signal (i.e. logic high level) when the reference hash value RHASH is equal to a verification hash value VHASH  indicating security non-compliance of said device when the RHASH and VHASH are equal/same, thus a logic high level is signaled, and  reporting the comparison signal to the control circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating, a logic high signal when the received hash (Hong: para. 0117).

As per claim 9, May and Doane discloses the method of claim 8.
May and Doane do not explicitly disclose further comprises: generating, by the configuration compliance evaluator, a logic high signal when the received hash value is equal to the pre-determined hash value indicating security non-compliance of said device; and reporting, by the configuration compliance evaluator, security non-compliance of the device upon generation of the logic high signal.
However, analogous art of Hong discloses generating, by the configuration compliance evaluator (Hong: para. 0105, comparator (i.e. configuration compliance evaluator), a logic high signal when the received hash value is equal to the pre-determined hash value indicating security non-compliance of said device (Hong: para. 0105-0106, generating, a logic high signal (i.e. logic high level) when the reference hash value RHASH is equal to a verification hash value VHASH  indicating security non-compliance of said device when the RHASH and VHASH are equal/same, thus a logic high level is signaled); and reporting, by the configuration compliance evaluator, security non-compliance of the device upon generation of the logic high signal (Hong: para. 0105-0106, reporting the comparison signal to the control circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generating, by the configuration compliance evaluator, a logic (Hong: para. 0117).

As per claim 11, May and Doane disclose the method of claim 8.
Doane further discloses updating, by the configuration compliance evaluator, the pre-determined hash value with the received hash value in said repository (Doane: col. 18, lines 66-67, col. 19, lines 1-3, 50-55, updating the stored hash value with the received hash value in the credential database (i.e. repository)); and periodically compare, by the configuration compliance evaluator, the received hash value of authentication credentials and said updated pre-determined hash value for said device to determine security non-compliance of said device (Doane: col. 17, lines 15-20, col. 19, lines 38-47, each time the web service computer makes a credential verification request, the comparator will periodically compare the received hash value of the authentication credentials with updated (i.e. stored) hash value).
May and Doane do not explicitly disclose generating, by the configuration compliance evaluator, a logic low signal when the received hash value and the pre-determined hash value are different.
Hong discloses generating, by the configuration compliance evaluator, a logic low signal when the received hash value and the pre-determined hash value are different (Hong: para. 0105, generating by the comparator (i.e. configuration compliance evaluator), a logic low signal (i.e. logic low level) when the RHASH and VHASH are different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating, by the configuration compliance evaluator, a logic low signal when the received hash value and the pre-determined hash value are different of Hong with the method of May and Doane, the motivation is that this an efficient security measure that detects when there is no integrity, by providing an indication alerting using a logic high signal (Hong: para. 0117).

As per claim 13, May and Doane disclose the system of claim 12.
The combination of May and Doane further discloses wherein said configuration compliance evaluator comprises: a data extractor configured to determine the configuration data for the received hash value from the processing circuit (May: para. 0043, 0045, the processor circuit/microprocessor, the hash value is transmitted), and extract the pre-determined hash value corresponding to the determined configuration data from the repository (Doane: col. 12, lines 46-60, 65-67, col. 13, lines 1-4, 8-14, and col. 18, lines 13-25, extracting the stored hash value (i.e. one-way hash) corresponding to the determined authentication credentials (i.e. configuration data) of the client stored in the credential database (i.e. repository), the repository stores a collection of hash values corresponding to multiple authentication credentials); and a digital comparator configured to compare the received hash value from the processing circuit (May: para. 0043, 0045, the processor circuit/microprocessor, the hash value is transmitted) with the pre-determined hash value extracted from the repository (Doane: col. 18, lines 17-24, credential verification module (i.e. digital comparator)).

Hong discloses generate a logic high signal indicating security non-compliance of said device, when the received hash value is equal to the pre-determined hash value (Hong: para. 0105-0106, generating, a logic high signal (i.e. logic high level) when the reference hash value RHASH is equal to a verification hash value VHASH indicating security non-compliance of said device when the RHASH and VHASH are equal/same, thus a logic high level is signaled). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a logic high signal indicating security non-compliance of said device, when the received hash value is equal to the pre-determined hash value of Hong with the combination of May and Doane, the motivation is that this an efficient security measure that detects when there is no integrity, by providing an indication alerting using a logic high signal (Hong: para. 0117).     
As per claim 14, May and Doane disclose the system of claim 12. 
          Doane further discloses update the pre-determined hash value with the received hash value in said repository (Doane: col. 18, lines 66-67, col. 19, lines 1-3, 50-55, updating the stored hash value with the received hash value in the credential database (i.e. repository)); and periodically compare the received hash value of configuration data and said updated pre-determined hash value for said device to determine security compliance of said device (Doane: col. 17, lines 15-20, col. 19, lines 38-47, each time the web service computer makes a credential verification request, the comparator will periodically compare the received hash value of the authentication credentials with updated (i.e. stored) hash value). 

Hong discloses wherein said configuration compliance evaluator is configured to generate a logic low signal when the received hash value and the pre-determined hash value are different (Hong: para. 0105, generating by the comparator (i.e. configuration compliance evaluator), a logic low signal (i.e. logic low level) when the RHASH and VHASH are different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configuration compliance evaluator is configured to generate a logic low signal when the received hash value and the pre-determined hash value are different of Hong with the method of May and Doane, the motivation is that this an efficient security measure that detects when there is no integrity, by providing an indication alerting using a logic high signal (Hong: para. 0117).
           As per claim 15, May, Doane, and Hong disclose the system of claim 13.
           Hong further discloses wherein said configuration compliance evaluator comprises a notifier communicatively coupled with the digital comparator, and is configured to generate a flag signal reporting security non-compliance of said device upon generation of the logic high signal (Hong: para. 0105, comparator (i.e. configuration compliance evaluator) comprises a comparison signal (i.e. notifier), to generate a flag signal to report security non-compliance (i.e. RHASH and VHASH the same) upon generation of the logic high signal (i.e. logic high level)). 
Same Motivation as claim 13.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over May et al. (2007/0250627) in view of Doane (9,300,643), and further in view of McChord et al (2018/0006870).
            As per claim 17, May and Doane discloses the system of claim 12.
May and Doane does not explicitly disclose to transmit said hash value as part of a message, wherein said message is a heartbeat message. 
McChord discloses to transmit said hash value as part of a message, wherein said message is a heartbeat message (McChord: para. 0097, 0125, transmit said hash value as part of a heartbeat message (i.e. heartbeat includes hash codes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to include transmit said hash value as part of a message, wherein said message is a heartbeat message of McChord with the processing circuit combination of May and Doane, the motivation is that this is an efficient technique that if the heartbeat message is not received in a certain time/interval the heartbeat is assumed to have failed to arrive at the destination, thus integrity is protected (McChord: para. 0125).
7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over May et al. (2007/0250627) in view of Doane (9,300,643), and further in view of Dellow (2008/0222428). 
           As per claim 18, May and Doane discloses the system of claim 12.
           May and Doane does not explicitly disclose wherein said pre-determined hash value is associated with default configuration data applied during manufacturing or installation. 
	Dellow discloses wherein said pre-determined hash value is associated with default configuration data applied during manufacturing or installation (Dellow: para. 0017, pre-determined hash value (i.e. stored hash value) is associated with a default configuration data (i.e. original configuration data) applied during manufacturing). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said pre-determined hash value is associated with default configuration data applied during manufacturing or installation of Dellow with May and Doane, the motivation is that in order to prevent any successful manipulation, a hash value of the configuration at the time of manufacturer is stored (Dellow: para. 0017).


                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

9/24/2021


 /J.E.J/ Examiner, Art Unit 2439   


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439